DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 67 is withdrawn since it does not read on the elected species A1.

Information Disclosure Statement
The information disclosure statement filed 4/12/2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  Reference 1 with the Document number 104,873,193 does not exist in the U.S. Patent records.  It is presumed that the reference is listed incorrectly.  As such, the list of this patent is improper.  Reference 1 has not been considered.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In view of the claim amendments filed on 7/13/2021, no limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 68 are objected to because of the following informalities:
in claim 1, line 7: “the” should be inserted before “tongue tissue impedance”; and
in claim 68, line 2: “a mouth” should be “the mouth”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 73 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 73 recites “after said aligning, alerting the individual if said electrodes are misaligned” in lines 1-2, which has been interpreted as invoking 35 U.S.C. 112(f) or 35 U.S.C. 112, sixth paragraph.  Under the current guidelines of 35 USC 112, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.  For there to be sufficient disclosure for a computer-implemented claim limitation invoking 35 U.S.C. 112(f) or 35 U.S.C. 112, sixth paragraph, the corresponding structure must include a computer or microprocessor and an algorithm for performing the claimed function.  Further, it is not enough that one skilled in the art could write an algorithm to achieve the claimed function.  Rather, the specification must disclose the necessary and explicit steps that perform the claimed function in sufficient detail so as to support the means-plus-function claim term. See Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, Fed. Reg. Vol. 76, No. 27, February 9, 2011, p. 7162-7175 (“the Supplementary Examination Guidelines”).  With respect to claim 73, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function. There is no algorithm described or depicted that explains how it is determined when the electrodes are misaligned, what metrices are used in such a determination, and how those metrics are used.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, 59, 63, 65, 69, and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the tongue tissue” in line 2 in which there is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear if this recitation is the same as, related to, or different from “a top surface of the tongue” of claim 1, line 3.  The relationship between these two recitations should be made clear.
Claim 11 recites “the tissue” in line 2 in which there is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear if this recitation is the same as, related to, or different from “a top surface of the tongue” of claim 1, line 3.  The relationship between these two recitations should be made clear.
Claim 59 recites “a surface of the tongue” in line 3, but it is not clear if this recitation is the same as, related to, or different from “a top surface of a tongue” of claim 13, line 5.  The relationship between these two recitations should be made clear.
Claim 63 recites “the correlation between the tongue tissue impedance and at least one of the body water levels and electrolyte levels” in lines 3-5, but it is not clear if this recitation is the same as, related to, or different from “a correlation between said tongue tissue impedance and body water levels” of claim 1, lines 10-11.  The relationship between these two recitations should be made clear.  If they are different, there is insufficient antecedent basis for “the correlation between the tongue tissue impedance and at least one of the body water levels and electrolyte levels” in claim 63.
Claim 65 recites “where tissue conductivity is significantly lower” in line 4, which renders the claim indefinite.  First, “significantly lower” is a relative term that renders the claim indefinite. The term “significantly lower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how low the tissue conductivity must be so as to be “significantly lower”.  Second, it is not clear what the frame of reference is to which tissue conductivity is judged.  Significantly lower than what? Clarification is required.
Claim 69 recites “wherein said at least one external device is selected from a computer, a smartphone, and a smartwatch” in lines 1-2, which renders the claim indefinite.  It is not clear if the external device is part of the claimed invention.  Claim 68 from which claim 69 depends connotes that the external device is not part of the claimed device while claim 69 gives further details about the external device.  If the external device is not part of the claimed device, what is the meaning of the particulars of the external device in claim 69?  If the external device is part of the claimed invention, neither claim 68 nor claim 68 makes this clear.
Claim 73 recites “if said electrodes are misaligned” in line 2, but it is not clear what the frame of reference is to which alignment is judged.  Misaligned relative to what? Clarification is required.
Claim 73 recites “after said aligning, alerting the individual if said electrodes are misaligned” in lines 1-2, but it is not clear how the electrodes can be misaligned after they are aligned.  There is either alignment or misalignment.  It cannot be both at the same time.  This contradiction renders claim 73 indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 22, 40, 43, 56, and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0069779 (Nachum)(previously cited), in view of U.S. Patent Application Publication No. 2016/0120468 (Mathew)(previously cited), and further in view of U.S. Patent Application Publication No. 2015/0238115 (Nonaka)(previously cited), and further in view of U.S. Patent Application Publication No. 2009/0221884 (Ryan)(previously cited).
Nachum teaches a device for measuring tongue tissue impedance as an indication of one or both of body fluid balance and an electrolyte balance of an individual, comprising: at least two electrodes sized to fit within the mouth to be positioned in contact with tongue tissue of said individual, said electrodes disposed at a distance from each other (the electrodes are on the tongue (paragraphs 0041 and 0049 of Nachum); FIGS. 1-2 of Nachum); and a controller configured for activating said at least two electrodes to measure impedance of said tongue tissue as an indication of one or both of body fluid balance and an electrolyte balance of said individual (the processor used to measure impedance of the current through soft tissue (abstract, paragraphs 0004-0005, 0007, 0009, 0012, 0033, 0035, 0050-0053, and 0055-0056 of Nachum)).
Nachum teaches the use of at least first and second electrodes (abstract, paragraphs 0004-0005, and 0031 and claim 1 of Nachum), which suggests that more than two electrodes can be used.  In the same field of endeavor of measuring impedance on the tongue, Mathew discloses the use of four electrodes which is a suitable substitution for two electrodes (paragraph 0082 of Mathew).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use four electrodes instead of two since (1) Nachum suggest the use of more than two electrodes and Mathew teaches one suitable number or (2) it is a simple substitution of one known element for another to obtain predictable results.  
Nonaka discloses the pairing of electrodes for measurement (paragraphs 0018-0020 and 0025 of Nonaka) and averaging the measurements to obtain an impedance over an entire region (paragraph 0026 and FIG. 3 of Nonaka).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use pair the electrodes during measurement and average the readings, as suggested by Nonaka, since it permits a more comprehensive impedance value over a larger tongue region relative to a single measurement from two electrodes. 
The combination teaches the use of multiple electrodes mounted on securing substrate 232 of Nachum.  Ryan teaches the use of a mouth guard 22 for mounting sensors thereto, the placement of the controller module 44, and an RF module 66 for transmission to an external device so as to monitor during athletic performance (abstract, paragraphs 0009-0013 and 0032-0036 of Ryan; FIGS. 2-5 of Ryan).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mouth guard 22 for mounting the substrate of Nachum thereto, the placement of the controller module, and the RF module 66 for transmission to an external device so as to monitor during athletic performance.
With respect to claim 13, the combination teaches a device for measuring tongue tissue impedance as an indication of one or both of body fluid balance and an electrolyte balance of an individual, comprising:
at least four electrodes sized to fit within a mouth to be positioned in contact with a top surface of a tongue of said individual, said electrodes disposed at a distance from each other and arranged to contact the top surface of  said tongue at multiple locations (the electrodes are on the tongue (paragraphs 0041 and 0049 of Nachum); FIGS. 1-2 of Nachum; the four electrodes suggested by Mathew); 
a positioning element shaped to engage the external surface of the lips and to thereby position and hold said at least four electrodes at a selected anatomical position with respect to the top surface of the tongue and reduce movement of said device relative to the top surface of the tongue (the mouth guard of Ryan); and
a controller configured for: activating said at least four electrodes, said activating comprising:
a. pairing, per each of a plurality of time samples collected, a different pair of electrodes selected out of said at least four electrodes (the pairing suggested by Nonaka); and
b. measuring said tongue tissue impedance from said pair of electrodes (the measurements from the pairing); and
c. generating said indication of said one or both of said body fluid balance and said electrolyte balance of said individual based on said measured tongue tissue impedance (the processor used to measure and average impedance of the current through soft tissue; abstract, paragraphs 0004-0005, 0007, 0009, 0012, 0033, 0035, 0050-0053, and 0055-0056 of Nachum).
With respect to claim 22, the combination teaches or suggests that said positioning element is shaped as a retainer (the mouth guard of Ryan).
With respect to claim 40, according to a first interpretation, the combination teaches or suggests a system for assessing one or both of body fluid balance and an electrolyte balance of an individual, comprising: a device according to claim 13 (see the rejection of claim 13); a user interface (the input unit 154 of Nachum); a communication module (the RF module 66 of Ryan or the display 152 of Nachum); and a memory (the memory unit of Nachum; paragraph 0035 of Nachum).  
With respect to claim 40, according to a second interpretation, the combination teaches or suggests a system for assessing one or both of body fluid balance and an electrolyte balance of an individual, comprising: a device according to claim 13 (see the rejection of claim 13); a user interface (the input unit 154 of Nachum and the display 152 of Nachum); a communication module (the RF module 66 of Ryan or the wires to the processor 150, the display 152, and the input unit 152 as schematically scene in FIG. 1 of Nachum); and a memory (the memory unit of Nachum; paragraph 0035 of Nachum).
With respect to claim 43, according to the second interpretation, the combination teaches or suggests that said user interface is configured to provide said indication of said one or both of said body fluid balance and said electrolyte balance as one or more of: a visible indication, an audible indication, and a tactile indication (the display 152 of Nachum; paragraphs 0001, 0004-0005, 0008-0010, 0012, 0022, 0031, 0033, 0035, 0049, 0050-0051, and 0053-0056 of Nachum). 
With respect to claims 56, 59, and 61, the combination teaches or suggests that said at least four electrodes are arranged on a flat portion shaped, sized for insertion into the mouth, and on the top surface of the tongue (the four electrodes suggested by Mathew on the substrate 232 of FIGS. 1-2A of Nachum which is disposed on the tongue as opposed to underneath the tongue; paragraphs 0041 and 0049 of Nachum).  Further, Nachum discloses the symmetry of the electrodes away from the side edges, anterior end, and septum of the tongue as seen in FIGS. 1-2A of Nachum while Mathew discloses the general symmetry of like components on a device (FIG. 10 of Mathew) with the electrodes away from the side edges, anterior end, and septum of the tongue.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the four electrodes opposing each other to be symmetrically aligned with respect to a long axis of the tongue when said flat portion is inserted into the mouth away from the side edges, anterior end, and septum of the tongue since an arrangement is required and symmetry, as disclosed by Nachum and Mathew, is one such arrangement and/or it balances out the spacing and weight requirements of the device.  As such, the recitations “said at least four electrodes positioned opposing each other to be symmetrically aligned with respect to a long axis of the tongue when said flat portion is inserted into the mouth” of claim 56, “wherein each of said pairs of electrodes comprises first and second electrodes arranged to be positioned on a surface of the tongue and opposite each other relative to a long axis of the tongue when said device is at least partially inserted into the mouth” of claim 59, “wherein said at least four electrodes are arranged to avoid one or more of: side edges of the tongue, an anterior end of the tongue, the septum of the tongue” of claim 61, and “wherein all of said at least four electrodes are positioned on a superior surface of the tongue” of claim 62 would have been obvious.  
With respect to claim 60, Mathew teaches that a single frequency or multiple frequencies may be used (paragraph 0082 of Mathew).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple frequencies since it provides a more complete picture of the impedance and/or it is simple substitution of one known element for another to obtain predictable results.

Claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Nachum, in view of Mathew, and further in view of Nonaka, and further in view of Ryan, and further in view of U.S. Patent Application Publication No. 2016/0120438 (Cima)(previously cited) and U.S. Patent Application Publication No. 2005/0070778 (Lackey)(previously cited).
The combination discloses a controller configured for activating four electrodes to measure impedance of said tongue tissue as an indication of one or both of body fluid balance and an electrolyte balance of said individual (the processor used to measure impedance of the current through soft tissue; abstract, paragraphs 0004-0005, 0007, 0009, 0012, 0033, 0035, 0050-0053, and 0055-0056 of Nachum; the four electrodes suggested by Mathew).
In the same field of endeavor of measuring impedance on the tongue, Mathew discloses the use of bioimpedance to determine the hydration state of a human being using impedance measurements on the tongue (paragraph 0082 of Mathew) and the hydration may be indicated by using an absolute or relative scale and normal and abnormal readings are determined (paragraph 0033 of Mathew), and feedback on the hydration state is provided to the use in the form of color codes (paragraphs 0072-0073 of Mathew).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the impedance measurements of the combination to determine the hydration state of the human being and whether such a determination is normal or abnormal using a colored alert system, as suggested by Mathew, so as to inform the user about serious hydration conditions of the subject.  Cima discloses that dehydration and hyponatremia states are two such hydration conditions (paragraphs 0005, 0009, 0019, 0055, 0057, 0103, 0106, and 0118 of Cima).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use dehydration and hyponatremia states as two abnormal hydration states of the individual for the colored alert system, as suggested by Mathew, so as to inform the user about these two hydration conditions of the subject.  
To establish which impedance readings would indicate the normal and abnormal conditions, it is known to use calibration to established readings relative to conditions (paragraphs 0051, 0058, 0062, 0115, 0119, and 0174 of Lackey). The impedance readings for particular states would depend upon the desired accuracy of the device.  As such, the impedance readings for particular states are results-effective variables that would have been optimized through routine experimentation based on the desired accuracy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the impedance readings for particular states so as to obtain the desired accuracy.
With respect to claim 48, the combination teaches or suggest, that when said measured tongue tissue impedance is lower than 1040 ohm said user interface is configured to provide a dehydration alert to said individual and when said measured tongue tissue impedance is higher than 1350 ohm said user interface is configured to provide a hyponatremia alert to said individual (the optimization of the impedance readings for determination of particular states suggested by Cima).
With respect to claims 49-50, Cima teaches the automatic use of therapeutic intervention if there is an abnormal state (paragraphs 0106, 0116-0120 of Cima). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the controller automatically recommend and implement therapeutic intervention when there is an abnormal hydration state so as to alleviate serious hydration conditions of the subject. 
With respect to claim 49, the combination teaches or suggests that said controller is configured to monitor said tongue tissue impedance of said individual and to generate a fluid consumption recommendation accordingly (automatically recommend and implement therapeutic intervention suggested by Cima).
With respect to claim 50, the combination teaches or suggests that said controller is configured to generate a fluid and/or food consumption recommendation for said individual based on a correlation between previously acquired tongue tissue impedance measurements and personal physical performance levels of said individual (automatically recommend and implement therapeutic intervention suggested by Cima and the calibration suggested by Cima).

Claims 43 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Nachum, in view of Mathew, and further in view of Nonaka, and further in view of Ryan, and further in view of Cima and Lackey, and further in view of U.S. Patent Application Publication No. 2005/0113654 (Weber).
The combination discloses a controller configured for activating four electrodes to measure impedance of said tongue tissue as an indication of one or both of body fluid balance and an electrolyte balance of said individual (the processor used to measure impedance of the current through soft tissue; abstract, paragraphs 0004-0005, 0007, 0009, 0012, 0033, 0035, 0050-0053, and 0055-0056 of Nachum; the four electrodes suggested by Mathew).
In the same field of endeavor of measuring impedance on the tongue, Mathew discloses the use of bioimpedance to determine the hydration state of a human being using impedance measurements on the tongue (paragraph 0082 of Mathew) and the hydration may be indicated by using an absolute or relative scale and normal and abnormal readings are determined (paragraph 0033 of Mathew), and feedback on the hydration state is provided to the use in the form of color codes (paragraphs 0072-0073 of Mathew).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the impedance measurements of the combination to determine the hydration state of the human being and whether such a determination is normal or abnormal using a colored alert system, as suggested by Mathew, so as to inform the user about serious hydration conditions of the subject.  Cima discloses that dehydration and hyponatremia states are two such hydration conditions (paragraphs 0005, 0009, 0019, 0055, 0057, 0103, 0106, and 0118 of Cima).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use dehydration and hyponatremia states as two abnormal hydration states of the individual for the colored alert system, as suggested by Mathew, so as to inform the user about these two hydration conditions of the subject.  
To establish which impedance readings would indicate the normal and abnormal conditions, it is known to use calibration to established readings relative to conditions (paragraphs 0051, 0058, 0062, 0115, 0119, and 0174 of Lackey). The impedance readings for particular states would depend upon the desired accuracy of the device.  As such, the impedance readings for particular states are results-effective variables that would have been optimized through routine experimentation based on the desired accuracy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the impedance readings for particular states so as to obtain the desired accuracy.
The combination teaches the determination of two abnormal hydration states.  Weber teaches that alarm indicators such as a vibration element can be used to signal to the user of a protentional hazard (paragraphs 0014 and 0033 of Weber).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a vibration element to warn the user of the abnormal hydration states of the combination so as to prevent potential hazards to the user.
With respect to claim 43, the combination teaches or suggest that said user interface is configured to provide said indication of said one or both of said body fluid balance and said electrolyte balance as one or more of: a visible indication, an audible indication, and a tactile indication (the indication of an abnormal hydration state using the vibration element of the combination).
With respect to claim 66, the combination teaches or suggest that said user interface is configured to provide said indication of said one or both of said body fluid balance and said electrolyte balance as a vibration (the indication of an abnormal hydration state using the vibration element of the combination).

Claims 23-24 and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Nachum, in view of Mathew, and further in view of Nonaka, and further in view of Ryan, and further in view of U.S. Patent Application Publication No. 2013/0211270 (St. Laurent).
The combination teaches or suggests a mouth guard 22 for mounting the substrate of Nachum thereto, a placement of the controller module, and a RF module 66 for transmission so as to monitor during athletic performance.  St. Laurent teaches the placement of a wireless transmitter on the external surface of lip guard used in conjunction with the mouthguard (the wireless communication 507 on the lip guard 550 used with the mouthguard 501; paragraph 0059 of St. Laurent).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the wireless transmitter on the external surface of a lip guard used in conjunction with the mouthguard since it is simple substitution of one known element for another to obtain predictable results and/or it provides a more secure connection between the detecting devices and the transmission device and/or it provide protection to the lip.
With respect to claim 23, the combination teaches or suggests that said positioning element is coupled to a printed circuit board on which said electrodes are mounted such that when said positioning element is propped against the external surface of the lips (the lip guard props up against the external surface of the lips), said printed circuit board is centered relative to the tongue (the plug 125 of Nachum centers the substrate 232 of Nachum and the mouth and lip guards center the sensor (FIG. 2 of Ryan).  It would have been obvious to have the substrate of Nachum centered relative to the mouth and lip guards and consequently the tongue since (1) a position is required and Nachum and Ryan teach such position and/or (2) it provides balance on the tongue to which the substrate is applied).
With respect to claim 24, the combination teaches or suggests a handle configured distally to said positioning element, said handle being shaped and sized for holding by said individual (the mounting device 42 of Ryan).
With respect to claim 68, the combination teaches or suggest that a handle extending externally to a mouth of the individual (the lip guard suggested by St. Laurent) said handle including at least one port for communicating with at least one external device (the wireless transmitter of the combination).
With respect to claim 66, the combination teaches or suggest that said at least one external device is selected from a computer, a smartphone, and a smartwatch (the computer or mobile device suggested by Ryan; abstract; paragraphs 0013, 0050, and 0058; and FIG. 10 of Ryan).

Claims 13, 22, 40, 43, 56-57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Nachum, in view of U.S. Patent Application Publication No. 2003/0216663 (Jersey-Willuhn)(previously cited), and further in view of Nonaka, and further in view of Ryan.
Nachum teaches a device for measuring tongue tissue impedance as an indication of one or both of body fluid balance and an electrolyte balance of an individual, comprising: at least two electrodes sized to fit within the mouth to be positioned in contact with tongue tissue of said individual, said electrodes disposed at a distance from each other (the electrodes are on the tongue (paragraphs 0041 and 0049 of Nachum); FIGS. 1-2 of Nachum); and a controller configured for activating said at least two electrodes to measure impedance of said tongue tissue as an indication of one or both of body fluid balance and an electrolyte balance of said individual (the processor used to measure impedance of the current through soft tissue (abstract, paragraphs 0004-0005, 0007, 0009, 0012, 0033, 0035, 0050-0053, and 0055-0056 of Nachum).
Nachum teaches the use of at least first and second electrodes (abstract, paragraphs 0004-0005, and 0031 and claim 1 of Nachum), which suggests that more than two electrodes can be used.  In the same field of endeavor of measuring impedance for hydration determination, Jersey-Willuhn discloses the use of eight electrodes (paragraphs 0064, 0185, and 192 and FIG. 13 of Jersey-Willuhn).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use eight electrodes instead of two since (1) Nachum suggests the use of more than two electrodes and Jersey-Willuhn teaches one suitable number or (2) it is a simple substitution of one known element for another to obtain predictable results.  
Nonaka discloses the pairing of electrodes for measurement (paragraphs 0018-0020 and 0025 of Nonaka) and averaging the measurements to obtain an impedance over an entire region (paragraph 0026 and FIG. 3 of Nonaka).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use pair the electrodes during measurement and average the readings, as suggested by Nonaka, since it permits a more comprehensive impedance value over a larger tongue region relative to a single measurement from two electrodes. 
The combination teaches the use of multiple electrodes mounted on securing substrate 232 of Nachum.  Ryan teaches the use of a mouth guard 22 for mounting sensors thereto, the placement of the controller module 44, and an RF module 66 for transmission so as to monitor during athletic performance (abstract, paragraphs 0009-0013 and 0032-0036 of Ryan; FIGS. 2-5 of Ryan).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mouth guard 22 for mounting the substrate of Nachum thereto, the placement of the controller module, and the RF module 66 for transmission so as to monitor during athletic performance.
With respect to claim 13, the combination teaches a device for measuring tongue tissue impedance as an indication of one or both of body fluid balance and an electrolyte balance of an individual, comprising:
at least four electrodes sized to fit within a mouth to be positioned in contact with a top surface of a tongue of said individual, said electrodes disposed at a distance from each other and arranged to contact the top surface of  said tongue at multiple locations (the electrodes are on the tongue (paragraphs 0041 and 0049 of Nachum); FIGS. 1-2 of Nachum; the eight electrodes suggested by Jersey-Willuhn); 
a positioning element shaped to engage the external surface of the lips and to thereby position and hold said at least four electrodes at a selected anatomical position with respect to the top surface of the tongue and reduce movement of said device relative to the top surface of the tongue (the mouth guard of Ryan); and
a controller configured for: activating said at least four electrodes, said activating comprising:
a. pairing, per each of a plurality of time samples collected, a different pair of electrodes selected out of said at least four electrodes (the pairing suggested by Nonaka); and
b. measuring said tongue tissue impedance from said pair of electrodes (the measurements from the pairing); and
c. generating said indication of said one or both of said body fluid balance and said electrolyte balance of said individual based on said measured tongue tissue impedance (the processor used to measure and average impedance of the current through soft tissue; abstract, paragraphs 0004-0005, 0007, 0009, 0012, 0033, 0035, 0050-0053, and 0055-0056 of Nachum).
With respect to claim 22, the combination teaches or suggests that said positioning element is shaped as a retainer (the mouth guard of Ryan).
With respect to claim 40, according to a first interpretation, the combination teaches or suggests a system for assessing one or both of body fluid balance and an electrolyte balance of an individual, comprising: a device according to claim 13 (see the rejection of claim 13); a user interface (the input unit 154 of Nachum); a communication module (the RF module 66 of Ryan or the display 152 of Nachum); and a memory (the memory unit of Nachum; paragraph 0035 of Nachum).  
With respect to claim 40, according to a second interpretation, the combination teaches or suggests a system for assessing one or both of body fluid balance and an electrolyte balance of an individual, comprising: a device according to claim 13 (see the rejection of claim 13); a user interface (the input unit 154 of Nachum and the display 152 of Nachum); a communication module (the RF module 66 of Ryan or the wires to the processor 150, the display 152, and the input unit 152 as schematically scene in FIG. 1 of Nachum); and a memory (the memory unit of Nachum; paragraph 0035 of Nachum).
With respect to claim 43, according to the second interpretation, the combination teaches or suggests that said user interface is configured to provide said indication of said one or both of said body fluid balance and said electrolyte balance as one or more of: a visible indication, an audible indication, and a tactile indication (the display 152 of Nachum; paragraphs 0001, 0004-0005, 0008-0010, 0012, 0022, 0031, 0033, 0035, 0049, 0050-0051, and 0053-0056 of Nachum). 
With respect to claims 56 and 59, the combination teaches or suggests that said at least four electrodes are arranged on a flat portion shaped and sized for insertion into the mouth (the eight electrodes suggested by Jersey-Willuhn on the substrate 232 of FIGS. 1-2A of Nachum).  Further, Nachum discloses the symmetry of the electrodes as seen in FIGS. 1-2A of Nachum.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the Jersey-Willuhn electrodes opposing each other to be symmetrically aligned with respect to a long axis of the tongue when said flat portion is inserted into the mouth since an arrangement is required and symmetry, as disclosed by Nachum, is one such arrangement and/or it balances out the spacing and weight requirements of the device.  As such, the recitation “said at least four electrodes positioned opposing each other to be symmetrically aligned with respect to a long axis of the tongue when said flat portion is inserted into the mouth” of claim 56 and “wherein said pair of electrodes comprises first and second electrodes arranged to be positioned on a surface of the tongue and opposite each other relative to a long axis of the tongue when said device is at least partially inserted into the mouth” of claim 59 would have been obvious.
With respect to claim 57, the combination teaches or suggests that said at least four electrodes comprise 8 electrodes (the eight electrodes suggested by Jersey-Willuhn), and wherein at least some of said 8 electrodes are arranged as a group configured to generate a single electrical signal during measurement (the pairing and averaging suggested by Nonaka).

Claims 1, 51-52, and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Nachum, in view of Mathew, and further in view of Ryan. 
Nachum teaches a method for measuring tongue tissue impedance of an individual, comprising: measuring impedance of said tongue tissue (measuring impedance of the current through soft tissue (paragraphs 0007, 0035, 0051-0053, and 0056 of Nachum); the electrodes are on the tongue (paragraphs 0041 and 0049 of Nachum)); and assessing one or both of fluid balance and an electrolyte balance of said individual according to results of said measuring (assessing moisture rating; paragraphs 0001, 0004-0005, 0008-0010, 0022, 0031, 0033, 0035, 0049, 0051, and 0053-0055 of Nachum)
In the same field of endeavor of measuring impedance on the tongue, Mathew discloses the use of bioimpedance to determine the hydration state of a human being using impedance measurements on the tongue (paragraph 0082 of Mathew) and the hydration may be indicated by using an absolute or relative scale and normal and abnormal readings are determined (paragraph 0033 of Mathew), and feedback on the hydration state is provided to the use in the form of color codes (paragraphs 0072-0073 of Mathew).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the impedance measurements of the combination to determine the hydration state of the human being and whether such a determination is normal or abnormal using a colored alert system, as suggested by Mathew, so as to inform the user about serious hydration conditions of the subject.
The combination teaches the use of multiple electrodes mounted on securing substrate 232 of Nachum.  Ryan teaches the use of a mouth guard 22 for mounting sensors thereto, the placement of the controller module 44, and an RF module 66 for transmission so as to monitor during athletic performance (abstract, paragraphs 0009-0013 and 0032-0036 of Ryan; FIGS. 2-5 of Ryan).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mouth guard 22 for mounting the substrate of Nachum thereto, the placement of the controller module, and the RF module 66 for transmission so as to monitor during athletic performance.
With respect to claim 1, the combination teaches or suggests a method for measuring tongue tissue impedance of an individual, comprising:
placing at least two electrodes in contact with a top surface of a tongue of said individual (placing the electrodes are on the tongue (paragraphs 0041 and 0049 of Nachum); 
aligning said at least two electrodes relative to the top surface of the tongue by propping a positioning element against the external surface of the lips (using the mouth guard of Ryan); 
measuring tongue tissue impedance via said at least two electrodes (measuring impedance of the current through soft tissue (paragraphs 0007, 0035, 0051-0053, and 0056 of Nachum); the electrodes are on the tongue (paragraphs 0041 and 0049 of Nachum)); and
assessing, using a processor, one or both of a body fluid balance and a body electrolyte balance of said individual according to results of said measuring of said tongue tissue impedance, based on a correlation between said tongue tissue impedance and body water levels (determining the hydration state of Mathew).
With respect to claims 51-52, Nachum teaches a method for measuring tongue tissue impedance of an individual, comprising: measuring impedance of said tongue tissue (measuring impedance of the current through soft tissue (paragraphs 0007, 0035, 0051-0053, and 0056 of Nachum); the electrodes are on the tongue (paragraphs 0041 and 0049 of Nachum)); and assessing one or both of fluid balance and an electrolyte balance of said individual according to results of said measuring (assessing moisture rating; paragraphs 0001, 0004-0005, 0008-0010, 0022, 0031, 0033, 0035, 0049, 0051, and 0053-0055 of Nachum).
In the same field of endeavor of measuring impedance on the tongue, Mathew discloses the disposable tip with the detecting elements and a non-disposable hand-held main body (paragraph 0103 of Mathew).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use disposable tip with the detecting elements and a non-disposable hand-held main body since it permits a reusable main body which will save on costs and materials. 
With respect to claim 51, the combination teaches or suggests that said electrodes are arranged on a flat portion (the substrate 232 of Nachum with the electrodes that is suggested to be disposable by Mathew) of a hand-held device, said flat portion insertable into the mouth, and wherein said measuring comprises holding said flat portion inside the mouth using a handle (the non-disposable hand-held main body suggested by Mathew) coupled to said flat portion, said handle remaining external to the mouth.
With respect to claim 52, the combination teaches or suggests, following said measuring, disposing at least said flat portion of said hand-held device (it would have been obvious to dispose the substrate 232 of Nachum with the electrodes that is suggested to be disposable by Mathew since that is the purpose of this portion of the device to be disposable).
With respect to claim 64, the combination teaches or suggests that said aligning includes reducing movement of the tongue by said positioning element (the mouth guard of Ryan reduced movement of the tongue).
With respect to claim 65, the combination teaches or suggests that said at least four electrodes are arranged on a flat portion shaped, sized for insertion into the mouth, and on the top surface of the tongue (the four electrodes suggested by Mathew on the substrate 232 of FIGS. 1-2A of Nachum which is disposed on the tongue as opposed to underneath the tongue; paragraphs 0041 and 0049 of Nachum).  Further, Nachum discloses the symmetry of the electrodes away from the side edges, anterior end, and septum of the tongue as seen in FIGS. 1-2A of Nachum while Mathew discloses the general symmetry of like components on a device (FIG. 10 of Mathew) with the electrodes away from the side edges, anterior end, and septum of the tongue.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the four electrodes opposing each other to be symmetrically aligned with respect to a long axis of the tongue when said flat portion is inserted into the mouth such that aligning said at least two electrodes relative to the top surface of the tongue avoids a septum of the tongue, where tissue conductivity is significantly lower, since an arrangement is required and symmetry, as disclosed by Nachum and Mathew, is one such arrangement and/or it balances out the spacing and weight requirements of the device.  As such, the recitations “said aligning said at least two electrodes relative to the top surface of the tongue includes aligning said at least two electrodes relative to the top surface of the tongue while avoiding a septum of the tongue, where tissue conductivity is significantly lower” of claim 65 would have been obvious.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nachum, in view of Mathew, and further in view of Ryan, and further in view of one of U.S. Patent Application Publication No. 2012/0220848 (Razavi)(previously cited) or U.S. Patent Application Publication No. 2013/0041235 (Rogers)(previously cited). 
The combination teaches the use of excitation current and measured voltage to determine impedance.  It is known in the art that excitation voltage and measured current is an alternative for determining impedance (paragraph 0025 of Razavi; paragraphs 0451 and 0617 of Rogers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use excitation voltage and measured current to determine impedance since it is a simple substitution of one known element for another to obtain predictable results.  Thus, the combination teaches or suggests that “said measuring comprises stimulating said tongue tissue by applying an excitation voltage to said tongue tissue via said at least two electrodes and recording an output electrical current, wherein said tongue tissue impedance is calculated according to said output electrical current and said excitation voltage”.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nachum, in view of Mathew, and further in view of Ryan, and further in view of Cima and Lackey.
The combination teaches or suggest a controller configured for activating said at least two electrodes to measure impedance of said tongue tissue as an indication of one or both of body fluid balance and an electrolyte balance of said individual and assessing one or both of a body fluid balance and a body electrolyte balance of said individual according to results of said measuring of tongue tissue impedance, based on a correlation between said measured tongue tissue impedance and body water levels (the processor used to measure impedance of the current through soft tissue (abstract, paragraphs 0004-0005, 0007, 0009, 0012, 0033, 0035, 0050-0053, and 0055-0056 of Nachum); determining hydration state of Mathew).
Mathew discloses the use of bioimpedance to determine the hydration state of a human being using impedance measurements on the tongue (paragraph 0082 of Mathew) and the hydration may be indicated by using an absolute or relative scale and normal and abnormal readings are determined (paragraph 0033 of Mathew), and feedback on the hydration state is provided to the use in the form of color codes (paragraphs 0072-0073 of Mathew).  Cima discloses that dehydration and hyponatremia states are two such hydration conditions (paragraphs 0005, 0009, 0019, 0055, 0057, 0103, 0106, and 0118 of Cima).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use dehydration and hyponatremia states as two abnormal hydration states of the individual for the colored alert system, as suggested by Mathew, so as to inform the user about these two hydration conditions of the subject.  
To establish which impedance readings would indicate the normal and abnormal conditions, it is known to use calibration to established readings relative to conditions (paragraphs 0051, 0058, 0062, 0115, 0119, and 0174 of Lackey). The impedance readings for particular states would depend upon the desired accuracy of the device.  As such, the impedance readings for particular states are results-effective variables that would have been optimized through routine experimentation based on the desired accuracy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the impedance readings for particular states so as to obtain the desired accuracy.
With respect to claim 10, the combination teaches or suggest said assessing includes comprising comparing said measured tongue tissue impedance to an impedance scale (normal and abnormal conditions), said scale defining upper and lower limits of the correlation between the tongue tissue impedance and said body water levels (the optimization of the impedance readings for determination of particular states suggested by Cima).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nachum, in view of Mathew, and further in view of Ryan, and further in view of U.S. Patent No. 6,292,689 (Wallace)(previously cited) and U.S. Patent Application Publication No. 2012/0041279 (Freeman)(previously cited).
Nachum teaches the placement of the electrodes on the tongue for measuring impedance (measuring impedance of the current through soft tissue (paragraphs 0007, 0035, 0051-0053, and 0056 of Nachum); the electrodes are on the tongue (paragraphs 0041 and 0049 of Nachum)).  Wallace teaches that such measurements are dependent upon the placement of the electrodes and the conducting path (col. 2, lines 29-36 of Wallace) and selection of the best electrode placement is up to the type of tissue, the measurements to be taken, the variability between repetitive electrode applications, the patient motion, and the ease of application (paragraph 0120 of Freeman).  As such, the placements of the electrodes of Nachum are results-effective variables that would have been optimized through routine experimentation based on the type of tissue, the measurements to be taken, the variability between repetitive electrode applications, the patient motion, and the ease of application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the placements of the electrodes of Nachum so as to obtain the desired accuracy of the results as a result of the type of tissue, the measurements to be taken, the variability between repetitive electrode applications, the patient motion, and the ease of application.  Thus, the feature “wherein said placing comprises arranging said electrodes on tongue portions in which the tissue exhibits high conductance properties relative to other tongue portions” of claim 11 would have been obvious.

Claims 12 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Nachum, in view of Mathew, and further in view of Ryan, and further in view of Nonaka.
Nachum teaches the use of at least first and second electrodes (abstract, paragraphs 0004-0005, and 0031 and claim 1 of Nachum), which suggests that more than two electrodes can be used.  In the same field of endeavor of measuring impedance on the tongue, Mathew discloses the use of four electrodes which is a suitable substitution for two electrodes (paragraph 0082 of Mathew).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use four electrodes instead of two since (1) Nachum suggest the use of more than two electrodes and Mathew teaches one suitable number or (2) it is a simple substitution of one known element for another to obtain predictable results.  
Nonaka discloses the pairing of electrodes for measurement (paragraphs 0018-0020 and 0025 of Nonaka) and averaging the measurements to obtain an impedance (paragraph 0026 and FIG. 3 of Nonaka).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use pair the electrodes during measurement and average the readings, as suggested by Nonaka, since it permits a more stable reading relative to a single measurement from two electrodes. 
With respect to claim 12, the combination teaches or suggests that said at least two electrodes comprise at least four electrodes (the four electrodes suggested by Mathew), and wherein said measuring comprises pairing, per each time sample being measured, electrodes that are in contact with the top surface of said tongue, said electrodes that are in contact with the top surface of said tongue being selected out of said at least four electrodes (the pairing suggested by Nonaka).
With respect to claim 53, Mathew teaches that a single frequency or multiple frequencies may be used (paragraph 0082 of Mathew).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple frequencies since it provides a more complete picture of the impedance and/or it is simple substitution of one known element for another to obtain predictable results.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Nachum, in view of Mathew, and further in view of Ryan, and further in view of Nonaka, and further in view of U.S. Patent Application Publication No. 2013/0338473 (Bohorquez)(previously cited).
With respect to claim 54, Bohorquez discloses that adding a filter will remove unwanted noise and interference from the signal (paragraph 0115 of Bohorquez).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a filter to the combination so as to remove unwanted noise and interference from the signals.

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Nachum, in view of Mathew, and further in view of Ryan, and further in view of Bohorquez.
With respect to claim 73, Bohorquez discloses the determination and alerting if electrodes are not making proper contact (paragraphs 0182-0194 of Bohorquez).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the determination and alerting if electrodes are not making proper contact to the combination so as ensure proper measurement with the tissue.  Thus, the combination teaches or suggests, after said aligning, alerting the individual if said electrodes are misaligned (after insertion, the electrodes are considered to be misaligned with the tongue by virtue of their improper contact).

Claims 12 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Nachum, in view of Mathew, and further in view of Ryan, and in view of Jersey-Willuhn, and further in view of Nonaka.
Nachum teaches the use of at least first and second electrodes (abstract, paragraphs 0004-0005, and 0031 and claim 1 of Nachum), which suggests that more than two electrodes can be used.  In the same field of endeavor of measuring impedance for hydration determination, Jersey-Willuhn discloses the use of eight electrodes (paragraphs 0064, 0185 and FIG. 13 of Jersey-Willuhn).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use eight electrodes instead of two since (1) Nachum suggests the use of more than two electrodes and Jersey-Willuhn teaches one suitable number or (2) it is a simple substitution of one known element for another to obtain predictable results.  
Nonaka discloses the pairing of electrodes for measurement (paragraphs 0018-0020 and 0025 of Nonaka) and averaging the measurements to obtain an impedance (paragraph 0026 and FIG. 3 of Nonaka).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use pair the electrodes during measurement and average the readings, as suggested by Nonaka, since it permits a more stable reading relative to a single measurement from two electrodes. 
With respect to claim 12, the combination teaches or suggests that said at least two electrodes comprise at least four electrodes (the eight electrodes suggested by Jersey-Willuhn), and wherein said measuring comprises pairing, per each time sample being measured, electrodes that are in contact with the top surface of said tongue, said electrodes that are in contact with the top surface of said tongue being selected out of said at least four electrodes (the pairing suggested by Nonaka).
With respect to claim 55, the combination teaches or suggests that said at least four electrodes comprise 8 electrodes (the eight electrodes suggested by Jersey-Willuhn), and wherein said measuring comprises measuring said tongue tissue impedance from at least 20 combinations of pairs of electrodes selected out of said 8 electrodes (the pairing suggested by Nonaka).

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Nachum, in view of Mathew, and further in view of Ryan, and further in view of U.S. Patent Application Publication No. 2011/0319786 (Rebello)(previously cited). 
Rebello teaches the determination of extracellular and total tissue water content (paragraph 0042).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the determination of extracellular and total tissue water content of Rebello in the combination so as to better picture of the hydration of the patient.

Claims 63, 70, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Nachum, in view of Mathew, and further in view of Ryan, and further in view of U.S. Patent Application Publication No. 2009/0171237 (Campbell)(previously cited), and further in view of U.S. Patent Application Publication No. 2009/0076344 (Libbus)(previously cited).
The combination teaches measuring impedance of said tongue tissue as an indication of one or both of body fluid balance and an electrolyte balance of said individual (the processor used to measure impedance of the current through soft tissue; abstract, paragraphs 0004-0005, 0007, 0009, 0012, 0033, 0035, 0050-0053, and 0055-0056 of Nachum).  The system evaluates moisture of the tongue based on the impedance measurements. 
Campbell teaches that look up tables may be used to correlate impedance measurements with the desired parameter (paragraph 0035 of Campbell).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a look up table, as suggested by Campbell, to correlate the impedance measurements with the moisture level since a method of correlation is required and Campbell teaches one such method and/or it is a simple substitution of one known element for another to obtain predictable results.
Libbus teaches that using empirical measurements from a population is a suitable way of generating a look up table (paragraph 0088 of Libbus).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use empirical measurements from a population to generate the look up table of the combination since a method of generating a look up table is required and Libbus teaches one such method and/or it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 63, the combination teaches or suggests said assessing comprises comparing said tongue tissue impedance to a look-up table derived from personal and/or population-based measurements, said look-up table including the correlation between the tongue tissue impedance and at least one of the body water levels and electrolyte levels (the look-up table suggested by Campbell using empirical measurements suggested by Libbus).
With respect to claim 70, the combination teaches or suggests that said assessing includes comparing the results of said measuring with at least one of a personal reference and a general reference (the look-up table suggested by Campbell using empirical measurements suggested by Libbus).
With respect to claim 72, the combination teaches or suggest that said assessing includes comparing the results of said measuring with a general reference in a database collected from a plurality of tested subjects (the look-up table suggested by Campbell using empirical measurements suggested by Libbus).

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Nachum, in view of Mathew, and further in view of Ryan, and further in view of Campbell, and further in view of Libbus, and further in view of U.S. Patent Application Publication No. 2010/0152605 (Ward).
The combination teaches measuring impedance of said tongue tissue as an indication of one or both of body fluid balance and an electrolyte balance of said individual (the processor used to measure impedance of the current through soft tissue; abstract, paragraphs 0004-0005, 0007, 0009, 0012, 0033, 0035, 0050-0053, and 0055-0056 of Nachum).  The system evaluates moisture of the tongue based on the impedance measurements. 
Campbell teaches that look up tables may be used to correlate impedance measurements with the desired parameter (paragraph 0035 of Campbell).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a look up table, as suggested by Campbell, to correlate the impedance measurements with the moisture level since a method of correlation is required and Campbell teaches one such method and/or it is a simple substitution of one known element for another to obtain predictable results.
Libbus teaches that using empirical measurements from a population is a suitable way of generating a look up table (paragraph 0088 of Libbus).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use empirical measurements from a population to generate the look up table of the combination since a method of generating a look up table is required and Libbus teaches one such method and/or it is a simple substitution of one known element for another to obtain predictable results.
Ward teaches that sample populations for a user may be determined using account factors such as ethnicity, sex, height, and weight (paragraphs 0074-0077, 0148, 0182, and  0230 of Ward). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use account factors such as ethnicity, sex, height, and weight so as to determine suitable sample populations to generate the look up table of the combination since it better tailors the look up table to a particular user.
With respect to claim 71, the combination teaches or suggests said assessing includes comparing the results of said measuring with a personal reference selected from weight, height, sex, and age of the individual (the look-up table suggested by Campbell using empirical measurements suggested by Libbus while using account factors such as ethnicity, sex, height, and weight).

Response to Arguments
The Applicant’s arguments filed 6/21/2022 have been fully considered.
Claim objections
There are new grounds of claim objections that were necessitated by the claim amendments filed on 6/21/2022.
With respect to claim 1, line 7, the Applicant did not address this objection by amendment or argument.  The Examiner cannot find a reason to withdraw it.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, that were necessitated by the claim amendments filed on 6/21/2022.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 6/21/2022.
Prior art rejection of claim 13 based on Nachum, Mathew, Nonaka, and Ryan
The Applicant asserts that Ryan does not teach that operational contact is made on a top surface of the tongue but under the tongue.  This argument is not persuasive since Nachum teaches that the operational contact of the electrodes are on the tongue, as opposed to underneath the tongue (paragraph 0041 and 0049 of Nachum). Ryan teaches the positioning element.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus, the rejection of claim 13 based on Nachum, Mathew, Nonaka, and Ryan is proper.  Further, the rejections of the claims dependent from claim 13 are proper since the rejection of claim 13 is proper and the prior art teach or suggest all the features of these claims, as outlined above.
Prior art rejection of claim 1 based on Nachum, Mathew, and Ryan
The Applicant asserts that Ryan does not teach that operational contact is made at a top surface of the tongue but under the tongue.  This argument is not persuasive since Nachum teaches that the operational contact of the electrodes are on the tongue, as opposed to underneath the tongue (paragraph 0041 and 0049 of Nachum). Ryan teaches the positioning element.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus, the rejection of claim 1 based on Nachum, Mathew, and Ryan is proper.  Further, the rejections of the claims dependent from claim 1 are proper since the rejection of claim 1 is proper and the prior art teach or suggest all the features of these claims, as outlined above.
Prior art rejection of claim 13 based on Nachum, Jersey-Willuhn, Nonaka ,and Ryan
The Applicant asserts that Ryan does not teach that operational contact is made at a top surface of the tongue but under the tongue.  This argument is not persuasive since Nachum teaches that the operational contact of the electrodes are on the tongue, as opposed to underneath the tongue (paragraph 0041 and 0049 of Nachum). Ryan teaches the positioning element.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus, the rejection of claim 13 based on Nachum, Jersey-Willuhn, Nonaka, and Ryan is proper.  Further, the rejections of the claims dependent from claim 13 are proper since the rejection of claim 13 is proper and the prior art teach or suggest all the features of these claims, as outlined above.
Further Arguments by Applicant
With respect to the rejection of claims 11 and 12, the Applicant asserts that the prior art does not teach or suggest that the electrodes contact the top surface of the tongue. This argument is not persuasive since Nachum teaches that the operational contact of the electrodes are on the tongue, as opposed to underneath the tongue (paragraph 0041 and 0049 of Nachum).
With respect to claim 65, the Applicant asserts that Ryan is not concerned with the position of the sensor relative to the septum of the tongue.  This argument is not persuasive since it is not commensurate with the rejection.  The combination of Nachum, Mathew, and Ryan teaches or suggests that said at least four electrodes are arranged on a flat portion shaped, sized for insertion into the mouth, and on the top surface of the tongue (the four electrodes suggested by Mathew on the substrate 232 of FIGS. 1-2A of Nachum which is disposed on the tongue as opposed to underneath the tongue; paragraphs 0041 and 0049 of Nachum).  Further, Nachum discloses the symmetry of the electrodes away from the side edges, anterior end, and septum of the tongue as seen in FIGS. 1-2A of Nachum while Mathew discloses the general symmetry of like components on a device (FIG. 10 of Mathew) with the electrodes away from the side edges, anterior end, and septum of the tongue.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the four electrodes opposing each other to be symmetrically aligned with respect to a long axis of the tongue when said flat portion is inserted into the mouth such that aligning said at least two electrodes relative to the top surface of the tongue avoids a septum of the tongue, where tissue conductivity is significantly lower, since an arrangement is required and symmetry, as disclosed by Nachum and Mathew, is one such arrangement and/or it balances out the spacing and weight requirements of the device.  As such, the recitations “said aligning said at least two electrodes relative to the top surface of the tongue includes aligning said at least two electrodes relative to the top surface of the tongue while avoiding a septum of the tongue, where tissue conductivity is significantly lower” of claim 65 would have been obvious.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791